If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                    revision until final publication in the Michigan Appeals Reports.




                             STATE OF MICHIGAN

                              COURT OF APPEALS


                                                                      UNPUBLISHED
In re G. G. Wendt, Minor.                                             April 28, 2022

                                                                      No. 358522
                                                                      St. Clair Circuit Court
                                                                      Family Division
                                                                      LC No. 20-000198-NA


Before: LETICA, P.J., and REDFORD and RICK, JJ.

PER CURIAM.

        Respondent-father1 appeals as of right the trial court’s order terminating his parental rights
to GG under MCL 712A.19b(3)(c)(i) (conditions that led to adjudication continue to exist); (g)
(the parent failed to provide proper care or custody for the child); and (j) (reasonable likelihood
the child would be harmed if returned home). We affirm.

                 I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        GG lived with respondent, respondent’s live-in girlfriend, and her teenage son. On
October 8, 2020, respondent was admitted to an inpatient psychiatric facility after he threatened to
kill his Community Mental Health therapist, Jennifer Fye. Four days later, the Michigan
Department of Health and Human Services (DHHS) filed a petition to remove GG from
respondent’s care, alleging respondent’s mental health concerns necessitated removing him from
the home.

        The removal petition alleged that respondent inflicted physical and emotional abuse upon
GG that caused the child to sustain a broken collarbone and dislocated shoulder, and a large
contusion on his forehead that doctors found inconsistent with respondent’s explanation of how
the injury occurred. The mental and emotional abuse suffered by the child included being told by
respondent and his girlfriend that he was “awful, mean, and horrible,” and “as evil as ever.” GG’s
teacher reported that respondent and his girlfriend treated GG like “a villain,” and she witnessed
respondent’s girlfriend screaming at GG and calling him a liar. Respondent and his girlfriend also


1
    GG’s mother is not a party to this appeal.


                                                 -1-
told GG there was “a police factory behind their home that burned bad children.” The petition
alleged further that respondent failed to address his own mental health issues, anger, and marijuana
abuse and failed to comply with a treatment plan.

        At the preliminary hearing, respondent waived a probable cause hearing. The trial court
authorized the petition and ordered GG removed from the home and placed him with his paternal
grandmother. Respondent did not approve of GG’s placement and preferred that GG be placed in
a foster home. Respondent pleaded no contest to the petition’s allegations and stipulated to using
the petition to establish a factual basis for accepting his plea. The court ordered respondent to
comply with medication and mental health treatment and suspended his parenting time until
respondent could adequately meet his mental health needs so that he no longer posed a threat to
GG’s well-being as determined by a mental health professional.

        Jennifer Fehn, an outpatient therapist at New Oakland Family Centers, began working with
respondent on November 3, 2020, when respondent scheduled an intake evaluation after his
inpatient psychiatric treatment. Respondent told Fehn that he had been hospitalized because he
experienced negative side effects to his medications. Fehn, however, found out later that he had
been hospitalized in relation to his threatening Fye, his therapist. Respondent was diagnosed with
major depressive disorder, generalized anxiety disorder, and cannabis use disorder. Respondent
also disclosed that his mother’s boyfriend abused him when he was a child. Fehn reported that,
although respondent went to nearly all scheduled meetings, he did not make progress addressing
his treatment objectives.

       Respondent admitted that he used marijuana daily to cope with his anger, even though his
psychiatrist told him not to use marijuana with his antidepressant medication. Respondent
completed a substance abuse evaluation which indicated that he would benefit from substance
abuse education. Respondent continued to test positive for THC at every scheduled drug
screening.

       Responded attended therapeutic visits with GG and complied with many of the
requirements. He completed a virtual parenting class and a relationship violence program to
address his history of domestic violence. He also attended Foster Care Supportive Visitation and
behaved appropriately when supervised.

       In April 2021, GG disclosed that the teenaged son of respondent’s girlfriend sexually
abused him. GG told multiple people of the abuse including Suzette Tweedie-Stapleton, a therapist
who provided GG individual counseling and conducted therapeutic parenting sessions with GG’s
parents. Tweedie-Stapleton testified that GG told her that the teenager touched GG
inappropriately. GG also disclosed the inappropriate touching to his grandmother.

        The Children’s Advocacy Center interviewed GG but he did not make a full disclosure; he
would “get up to the point about talking about it and then completely shut down.” A Port Huron
Police Department detective also interviewed GG at his grandmother’s home. Because GG
typically did not open up to strangers, the detective spent time with him to develop trust. During
the interview, GG “shut down” and said that he did not want to go to jail. GG, however, later
disclosed the incident to Sarah Mielke, his DHHS foster care worker. Respondent told Mielke




                                                -2-
during a family meeting that he believed that a different child who looked like his girlfriend’s son
assaulted GG.

        At the next review hearing, Mielke told the court about the ongoing criminal investigation
of GG’s sexual abuse and reported that on April 29, 2021, respondent became hostile with Mielke
during a home visit, began “balling up his fists” and started yelling at Mielke. Mielke walked out
of the home for her own safety, but respondent followed her and continued yelling at her. At
another review hearing, Mielke reported that the criminal investigation of GG’s sexual abuse
remained pending. She also reported that respondent became hostile with her during another home
visit. Respondent and his girlfriend attended a family meeting where respondent became “hostile
and elevated.” Mielke had to excuse herself because respondent became very upset and began
“clenching his fist” and screaming at her. Mielke reported that respondent and his girlfriend made
excuses and stated that they did not believe GG’s allegations. Mielke reported “there is a concern
that [respondent] is unwilling to do what’s necessary to keep [GG] safe.” In June 2021, the court
suspended respondent’s parenting time.

        DHHS petitioned to terminate respondent’s parental rights under MCL 712A.19b(3)(c)(i),
(g), and (j) on the grounds that respondent’s home was “unfit due to [respondent]’s continuing to
be noncompliant with the Parent Agency Treatment Plan and is failing to benefit from services.”
The petition alleged that respondent showed up unannounced to Fehn’s office and became agitated
when told of Fehn’s unavailability. When Fehn later called respondent, he became angry and
yelled at her. Respondent’s girlfriend took the phone from him but he continued to “yell and
scream” in the background. Because of respondent’s behavior, Fehn felt threatened and reported
the incident to the Port Huron Police Department. She later sought and obtained a personal
protection order (PPO) against respondent.

        Fehn testified at the termination bench trial that respondent had not benefited from
counseling. He failed to “meet his standard objectives for treatment,” “he used many defense
mechanisms in sessions like rationalization, denial, blame, projections” and “he didn’t want to
fully discuss the issues at hand.” Tweedie-Stapleton, the therapist working with GG during
therapeutic parenting sessions, testified that respondent attended all scheduled appointments and
acted appropriately. However, GG “never seemed to feel comfortable” with respondent, acted
hesitantly when respondent requested hugs, and did not ask about respondent after his sessions
ended. Tweedie-Stapleton also testified that GG seemed “extremely happy” when with his mother,
but he usually had a “flat affect” with respondent.

        Respondent testified: “I love my son, I was always there. He was always with us. He came
with us everywhere we went.” Respondent did not believe that his girlfriend’s son sexually
assaulted GG. Respondent testified that the PPO against him was unjustified because he did not
threaten Fehn, he only yelled and swore at her. Respondent stated that his admission to the mental
hospital occurred because he had a bad side effect from his medication and his grandmother had
recently passed away. Respondent took no responsibility for GG’s removal, stating that he did not
know what he did wrong to have GG removed. He asserted that it was all due to “hearsay.”

       The trial court found that clear and convincing evidence established grounds to terminate
parental rights under MCL 712A.19b(3)(c)(i) because the problems that led to adjudication—
physical harm, emotional abuse, and respondent’s failure to address his mental health diagnoses—


                                                -3-
still existed, and respondent had not made appropriate steps to address these conditions. As to
MCL 712A.19b(3)(g) and (j), the trial court found that clear and convincing evidence established
that respondent failed to benefit from the service plan and he would not be able to provide the
proper care for GG. The court found that respondent’s “behavior is [the] exact same type of
behavior that existed before the court ever got involved.” The trial court also found that evidence
established that termination of respondent’s parental rights served GG’s best interests. Respondent
now appeals.

                                         II. ANALYSIS

                                 A. STATUTORY GROUNDS

        We review for clear error a trial court’s finding that a statutory ground under MCL
712A.19b(3) has been proven by clear and convincing evidence. In re BZ, 264 Mich App 286,
296; 690 NW2d 505 (2004). A finding is clearly erroneous if we are left with the definite and firm
conviction that a mistake has been made. Id.; see also In re Williams, 286 Mich App 253, 271;
779 NW2d 286 (2009). We give regard to “the special opportunity of the trial court to judge the
credibility of the witnesses who appeared before it.” In re Ellis, 294 Mich App 30, 33; 817 NW2d
111 (2011).

        “To terminate parental rights, a trial court must find by clear and convincing evidence that
at least one statutory ground under MCL 712A.19b(3) has been established.” In re Moss, 301
Mich App 76, 80; 836 NW2d 182 (2013) (citation omitted). “Only one statutory ground need be
established by clear and convincing evidence to terminate a respondent’s parental rights, even if
the court erroneously found sufficient evidence under other statutory grounds.” In re Ellis, 294
Mich App at 32. Respondent’s parental rights in this case were terminated under MCL
712A.19b(3)(c)(i), (g), and (j). We consider each of these grounds and analyze them in turn.

       Under MCL 712A.19b(3)(c)(i), the court may terminate parental rights if the court finds
by clear and convincing evidence:

              The parent was a respondent in a proceeding brought under this chapter,
       182 or more days have elapsed since the issuance of an initial disposition order, and
       the court, by clear and convincing evidence, finds. . . . [t]he conditions that led to
       the adjudication continue to exist and there is no reasonable likelihood that the
       conditions will be rectified within a reasonable time considering the child’s age.

       In this case, GG came into care because of physical and emotional abuse against GG by
respondent. At the time of removal, respondent also struggled with his own mental health
problems which affected his ability to properly care for GG. 182 days elapsed since the trial court
entered the initial disposition order on December 11, 2020, and the termination of respondent’s
parental rights occurred after a two-day hearing on August 13, 2021.

        Evidence established respondent’s ongoing anger and volatility. He mistreated two
different therapists. Respondent threatened to kill Fye, blaming her that GG did not sleep the night
before, and blaming Fye for failing to fix GG. Only a few months later respondent exhibited
threatening and violent behavior against his new therapist, Fehn, who obtained a PPO against
respondent. Respondent displayed similar threatening and violent behavior toward Mielke during


                                                -4-
two separate home visits which caused her to conclude that it was no longer safe for her to be in
respondent’s home.

         Testimonies of witnesses established respondent’s unwillingness and inability to change
the conditions that led to GG’s removal. Respondent refused to accept his anger problems in
therapy with Fehn. He continued to use marijuana daily, contrary to guidance from his doctors
and therapists. Fehn reported that respondent regularly attended therapy sessions with her but
failed to progress in meeting his objectives of reducing his anxiety and depression. Fehn expressed
concern about GG’s well-being because of respondent’s continued anger issues. Overall,
respondent failed to address his problematic behavior that led to GG’s removal. Clear and
convincing evidence established statutory grounds under 712A.19b(3)(c)(i) to terminate
respondent’s parental rights. The trial court, therefore, did not err in this regard.

        Petitioner presented clear and convincing evidence that established multiple grounds for
termination. In re Ellis, 294 Mich App at 32. Under MCL 712A.19b(3)(g), proper grounds exist
to terminate a respondent’s parental rights when, “[t]he parent, although, in the court’s discretion,
financially able to do so, fails to provide proper care or custody for the child and there is no
reasonable expectation that the parent will be able to provide proper care and custody within a
reasonable time considering the child’s age.” In this case, clear and convincing evidence
established respondent’s failure to provide proper care for GG. Respondent continued to act
abusively and emotionally unstable toward GG and others around him, including, being physically
rough and emotionally abusive to GG in front of therapists and caseworkers.

        Respondent argues that the trial court erred by terminating his parental rights because he
did everything DHHS asked by attending counseling and participating in visitation appropriately.
Mere participation in his service plan, however, does not suffice. “A parent’s failure to participate
in and benefit from a service plan is evidence that the parent will not be able to provide a child
proper care and custody.” In re Smith, 324 Mich App 28, 49; 919 NW2d 427 (2018) (quotation
marks and citation omitted). See also In re White, 303 Mich App 701, 711; 846 NW2d 61 (2014)
(“[A] parent’s failure to comply with the terms and conditions of his or her service plan is evidence
that the child will be harmed if returned to the parent’s home.”) In this case, clear and convincing
evidence established that respondent failed to benefit from services offered to him despite his
attendance. Evidence established that respondent continued interacting inappropriately with
angry, violent outbursts. After threatening to kill Fye on one occasion, he also threatened Fehn so
severely that she obtained a PPO against respondent. Fehn testified that respondent failed to
benefit from counseling. Respondent continued to deny responsibility and blamed others for GG’s
removal. Mielke also testified that respondent did not show any benefit from participating in the
parenting and domestic violence classes he took.

        Statutory grounds to terminate parental rights exist under MCL 712A.19b(3)(j) where,
“[t]here is a reasonable likelihood, based on the conduct or capacity of the child’s parent, that the
child will be harmed if he or she is returned to the home of the parent.” The record indicates that
GG experienced physical and emotional injury at the hands of respondent and his girlfriend.
Caseworkers and therapists personally observed such behavior. Mielke testified that respondent
refuses to put his son’s needs before his own; Tweedie-Stapleton testified that she would be very
concerned about GG’s mental well-being if he continued to witness respondent’s angry outbursts;



                                                -5-
and Fehn testified, in her professional opinion, that GG would not benefit from being in the
presence of respondent based on her experiences with respondent.

        GG’s sexual assault allegations against the son of respondent’s girlfriend were also of grave
concern because respondent disputed the allegations and expressed opposition to willingly take
appropriate steps to protect GG under the circumstances. When Mielke explained to respondent
that living with his girlfriend’s son in the same household as GG presented safety concerns,
respondent became combative and aggressive. Respondent refused to take steps to ensure GG’s
safety because he had no interest in leaving his girlfriend. The record indicates that respondent
put his own needs before the needs of GG. Consistent with respondent’s unwillingness to accept
responsibility, respondent and his girlfriend refused to believe GG or take the allegations seriously.
Respondent merely made excuses and blamed others, rather than taking steps to protect GG.

        Respondent also failed to appropriately address GG’s mental health concerns. Respondent
desired to medicate GG or send him to a residential mental health facility. Further, evidence
established that respondent acted to secure a mental health diagnosis for GG so that respondent
could receive government disability benefits on GG’s behalf. The record indicates that, following
GG’s removal, GG no longer displayed the conduct on which respondent relied for a mental health
diagnosis for disability benefits.

        Although only one statutory ground need be established to terminate parental rights,
petitioner in this case established by clear and convincing evidence three statutory grounds
requiring termination of respondent’s parental rights. In re Ellis, 294 Mich App at 32. The trial
court, therefore, did not err in finding that clear and convincing evidence established grounds for
termination under MCL 712A.19b(3)(c)(i), (g), and (j).

                                       B. BEST INTEREST

        Respondent argues that the trial court erred by concluding that termination of his parental
rights served GG’s best interests. We disagree.

        “The clear error standard controls our review of both the court’s decision that a ground for
termination has been proven by clear and convincing evidence and, where appropriate, the court’s
decision regarding the child’s best interest.” In re Williams, 286 Mich App at 271 (quotation marks
and citation omitted); MCR 3.977(K). “A trial court’s decision is clearly erroneous ‘if although
there is evidence to support it, the reviewing court on the entire evidence is left with the definite
and firm conviction that a mistake has been made.’ ” In re Olive/Metts Minors, 297 Mich App 35,
41; 823 NW2d 144 (2012) (brackets omitted), quoting In re Miller, 433 Mich 331, 337; 445 NW2d
161 (1989).

        “Once a statutory basis for termination has been shown by clear and convincing evidence,
the court must determine whether termination is in the child’s best interests.” In re LaFrance, 306
Mich App 713, 732-733; 858 NW2d 143 (2014), citing MCL 712A.19b(5). “ ‘The focus at the
best-interest stage has always been on the child, not the parent.’ ” In re Payne/Pumphrey/Fortson
Minors, 311 Mich App 49, 63; 874 NW2d 205 (2015) (brackets omitted), quoting In re Moss, 301
Mich App at 87. The best-interest determination must be supported by a preponderance of the
evidence. Id. at 83. The trial court may consider the entire record, including evidence introduced



                                                 -6-
by all parties. In re Medina, 317 Mich App 219, 237; 894 NW2d 653 (2016). “In deciding whether
termination is in the child’s best interests, the court may consider the child’s bond to the parent,
the parent’s parenting ability, the child’s need for permanency, stability, and finality, and the
advantages of a foster home over the parent’s home.” In re Olive/Metts, 297 Mich App at 41-42
(citations omitted).

         “[B]ecause ‘a child’s placement with relatives weighs against termination under MCL
712A.19a(6)(a),’ the fact that a child is living with relatives when the case proceeds to termination
is a factor to be considered in determining whether termination is in the child’s best interests.” In
re Olive/Metts, 297 Mich App at 43, quoting In re Mason, 486 Mich 142, 164; 782 NW2d 747
(2010). Thus, a trial court must address whether termination is appropriate “in light of the
children’s placement with relatives,” and failure to do so requires reversal. In re Olive/Metts, 297
Mich App at 43.

         In this case, after removal GG was placed with his paternal grandmother. The trial court
recognized GG’s placement in his relative’s care and acknowledged respondent’s unhappiness
about the placement. Respondent asserts that GG had only been in family placement for a short
period by the time of the termination hearing. Respondent does not elaborate or explain why this
is pertinent. The record reflects that GG had been in his grandmother’s care for approximately 10
months at the time of the termination hearing. Over those 10 months, GG’s mood and behavior
improved, especially after visits with respondent were suspended. Mielke testified that GG did
“extremely well” in the placement and appeared bonded with his grandparents.

         The evidence, however, does not indicate that GG had a bond with respondent. In re White,
303 Mich App at 714. Although respondent testified that he loved his son and did not want his
parental rights terminated, Mielke testified that GG and respondent lacked a bond. Witnesses
testified that GG only reluctantly hugged respondent during visits after respondent requested a hug
multiple times. Further, in respondent’s presence, GG displayed a flat affect, showed little emotion
toward respondent, and did not want to talk about respondent at any time after parenting sessions.
Tweedie-Stapleton testified GG “never seemed to feel comfortable” during the visits with
respondent. GG also never asked about respondent between visits. By contrast, GG’s visits with
his mother were significantly different: GG seemed happy, engaged, and he often giggled while
with her. The record also indicates that respondent lacked parenting ability and did not place the
child’s interests before his own.

        The record supports the trial court’s decision that termination of respondent’s parental
rights served GG’s best interests. We are not left with a “definite and firm conviction that a
mistake has been made” in this case. In re Williams, 286 Mich App at 271. The trial court did not
err when it determined that a preponderance of evidence established that termination served GG’s
best interests.

       Affirmed.

                                                              /s/ Anica Letica
                                                              /s/ James Robert Redford
                                                              /s/ Michelle M. Rick




                                                -7-